Citation Nr: 1033910	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  05-41 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric 
disorder to include PTSD, an anxiety disorder, depressive 
disorder, and bipolar disorder.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hypertension.

4.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for cardiac 
arrhythmia. 

5.  Entitlement to service connection for a heart disorder, 
claimed as hypertension and cardiac arrhythmia due to exposure to 
herbicides, chemical toxin exposure in service, and secondary to 
radiation treatment for his service-connected Hodgkin's disease.

6.  Entitlement to service connection for peripheral neuropathy, 
right lower extremity, claimed as due to exposure to herbicides, 
chemical toxin exposure in service, and secondary to radiation 
treatment for his service-connected Hodgkin's disease.

7.  Entitlement to service connection for peripheral neuropathy, 
left lower extremity, claimed as due to exposure to herbicides, 
chemical toxin exposure in service, and secondary to radiation 
treatment for his service-connected Hodgkin's disease.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 
1973. 

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from March 2005 (cardiac arrhythmia and hypertension), 
April 2006 (peripheral neuropathy, lower extremities), and 
September 2008 (PTSD) rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.    

The Veteran testified before the undersigned in May 2010.  A 
transcript of the hearing is of record.  

With respect to the Veteran's claim for PTSD, the Board notes 
that recent case law emphasizes that a claim for a mental health 
disability includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms, and the other information of record.  See Clemons v. 
Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in 
Clemons, the Board has recharacterized the issue to the broader 
issue of entitlement of service connection for an acquired 
psychiatric disability, as is reflected on the cover page.

In doing so, the Board acknowledges that a change in diagnosis or 
the specificity of the claim must be carefully considered in 
determining whether the claim is based on a distinct factual 
basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In 
Boggs, the United States Court of Appeals for the Federal Circuit 
found that a claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease or 
injury, when it is an independent claim based on distinct factual 
bases.  However, the United States Court of Appeals for Veterans 
Claims (Court) clarified in Velez v. Shinseki, 23 Vet. App. 199 
(2009), that the focus of the analysis must be whether the 
evidence truly amounted to a new claim based upon a different 
diagnosed disease or whether the evidence substantiates an 
element of a previously adjudicated matter.

In the present case, the prior claim described above was 
specifically for PTSD, the very claim for which the Veteran now 
seeks service connection.  In other words, although the Board is 
broadening the scope of the claim, because the present claim 
turns upon the same diagnoses and factual bases as were 
considered in prior decisions, the threshold question of whether 
new and material evidence had been submitted must be addressed.

The Board notes that the Veteran also perfected appeals with 
respect to service connection claims for bilateral hearing loss 
and tinnitus.  In August 2007, the RO granted service connection 
for bilateral hearing loss (0 percent effective from September 
24, 2004) and tinnitus (10 percent from September 24, 2004).  
Because he has not appealed the ratings or effective dates 
assigned to these disabilities, no claim regarding these 
disorders is in appellate status at this time.  

The issues of entitlement to service connection for an acquired 
psychiatric disorder, a heart disorder and peripheral neuropathy 
of the right and left lower extremities are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated in August 1994, the RO denied service 
connection for PTSD based on the finding that there was no 
current diagnosis; the Veteran did not appeal the August 1994 
decision within one year of being notified. 

2.  In a decision dated in August 1994, the RO denied service 
connection for hypertension and cardiac arrhythmia based on the 
findings that there was no treatment for either of these 
disorders in service, or within one year of separation from 
service; the Veteran did not appeal the August 1994 decision 
within one year of being notified. 

3.  The evidence received since the August 1994 RO decision 
raises a reasonable possibility of substantiating the claims of 
entitlement to service connection for an acquired psychiatric, 
hypertension, and cardiac arrhythmia disorders.  


CONCLUSIONS OF LAW

1.  The August 1994 rating decision, which denied the Veteran's 
claim of entitlement to service connection for PTSD is final.  
38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 
20.302, 20.1103 (2009).

2.  New and material evidence has been presented since the August 
1994 RO decision denying service connection for PTSD; thus, the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).

3.  The August 1994 rating decision, which denied the Veteran's 
claim of entitlement to service connection for hypertension is 
final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 
20.201, 20.302, 20.1103 (2009).

4.  New and material evidence has been presented since the August 
1994 RO decision denying service connection for hypertension; 
thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).

5.  The August 1994 rating decision, which denied the Veteran's 
claim of entitlement to service connection for cardiac arrhythmia 
is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 
20.201, 20.302, 20.1103 (2009).

6.  New and material evidence has been presented since the August 
1994 RO decision denying service connection for cardiac 
arrhythmia; thus, the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

With respect to the claims to reopen, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases 
for the denial in the prior decision and to provide the claimant 
with a notice letter that describes what evidence would be 
necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  

In this case, the Board finds sufficient evidence to reopen the 
Veteran's claims for PTSD, hypertension, and cardiac arrhythmia.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and need not be further 
considered.  

II.  New and Material Evidence

Unappealed rating decisions are final with the exception that a 
claim may be reopened by submission of new and material evidence.  
When a veteran seeks to reopen a claim based on new evidence, VA 
must first determine whether the additional evidence is "new" 
and "material."  

Second, if VA determines that new and material evidence has been 
added to the record, the claim is reopened and VA must evaluate 
the merits of the Veteran's claim in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  When making determinations 
as to whether new and material evidence has been presented, the 
RO must presume the credibility of the evidence.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim.  If the 
evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a). 

Historically, the Veteran initially filed claims of entitlement 
to service connection for PTSD, hypertension, and cardiac 
arrhythmia in September 1993.  The RO, in August 1994 denied the 
Veteran's claims for PTSD based on the finding that there was no 
current diagnosis of this disorder.  His claim for hypertension 
and cardiac arrhythmia were essentially denied on the basis that 
there had been no treatment for either disorder in service, nor 
treatment within one year of separation from service.  The 
Veteran did not appeal that decision within a year, and it became 
final.  The evidence of record at the time of the August 1994  
rating decision included service treatment records, December 1993 
VA examinations, and private treatment records.   

The Veteran filed petitions to reopen the claims of entitlement 
to service connection for hypertension and cardiac arrhythmia and 
PTSD, respectively, September 2004 and June 2008.  In March 2005, 
the RO denied the Veteran's claims for hypertension and cardiac 
arrhythmia on the basis that new and material evidence had not 
been demonstrated.  The RO denied the Veteran's claim for PTSD in 
a September 2008 rating decision on the basis that new and 
material evidence had not been demonstrated.  In November 2009, a 
Decision Review Officer reopened the PTSD claim but denied it on 
the merits.  

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, regardless of 
the RO's determination on the question of reopening, the Board 
will determine whether new and material evidence has been 
received and, if so, consider entitlement to service connection 
on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  He 
appealed. 

The evidence added to the record since the August 1994 RO 
decision, includes VA treatment records, private treatment 
records,  testimony provided at a May 2010 BVA hearing, and 
various letters from private treating physicians.  

With respect to his PTSD claim, the Board finds that current 
private treatment records reference a diagnosis of PTSD.  See May 
2010 private treatment records. Given that a current PTSD 
diagnosis has been documented, and that the Veteran's private 
treating psychiatrist has indicated that there is a relationship 
between the Veteran's diagnosis and trauma experienced during 
service, a reasonable possibility of substantiating his claim for 
PTSD is raised.  See May 2010 statement from Dr. J. E. G.

With respect to his hypertension and cardiac arrhythmia claims, 
the Board finds that the pertinent evidence, received subsequent 
to the August 1994 RO decision, includes a January 2005 private 
medical opinion.  Specifically, Dr. J. T., indicated that the 
Veteran was diagnosed with hypertension and arrhythmia, among 
several other disorders.  She opined that "many, if not all, of 
his health disorders are more likely to have been caused by 
exposure to various carcinogens; including but not limited to 
Dioxins (Agent Orange) and other herbicides/pesticides and 
products containing the chemical Benzene." 

Additionally, with respect to his cardiac arrhythmia claim, the 
Board has considered a May 2010 private medical opinion.  
Specifically, Dr. M.V.T., indicated that the Veteran's cardiac 
arrhythmia "was caused by exposure to trichloroethylene (TCE) 
and/or tetrachloroethylene (PCE) and/or benzine while on active 
duty at Marine Corps Base Camp Lejeune in North Carolina and Camp 
Pendleton in California."  


Given the private physicians' medical opinions, a reasonable 
possibility of substantiating his claims is raised.  The Board 
finds that this is new and material evidence to reopen the 
Veteran's claims.  Therefore, his PTSD, hypertension, and cardiac 
arrhythmia claims will be reopened and remanded as discussed in 
the Remand portion of this decision.


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for PTSD has been received, to this extent, 
the appeal is granted.

New and material evidence to reopen a claim of entitlement to 
service connection for hypertension has been received, to this 
extent, the appeal is granted.

New and material evidence to reopen a claim of entitlement to 
service connection for cardiac arrhythmia, to this extent, the 
appeal is granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

Acquired Psychiatric Disorder-  The Veteran's claim of 
service connection for an acquired psychiatric disorder, to 
include PTSD, an anxiety disorder, a depressive disorder, and 
bipolar disorder, is based on various stressors, including 
allegations of personal assault in service.  Specifically, the 
Veteran asserts that (1) he was beaten and sexually assaulted 
after being sent to the brig (sometime between September and 
December 1972), and (2) a mortar or grenade attack on September 
7, 1972.  See May 2010 BVA hearing transcript.

Additional stressors alleged include (i) being a test subject to 
experiments near the coast of California at various times, (ii) 
participation in combat support operations off the coast of 
Vietnam, (iii) exposure to chemicals at Area 21, (iv) exposure to 
racial tension at Camp Hensen, (v) race riots in September 1972 
while stationed in the USS Sumter LST 1181, and (vi) he was 
harassed by instructors during Regimental Training at Camp 
Lejeune. 

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).

In addition to the laws and regulations outlines above, service 
connection for PTSD requires: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming to 
the Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV)); (2) medical evidence establishing a link 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. 
§ 3.304(f) (2009). 

The Board notes that a recent regulatory change has eliminated 
the requirement for corroboration of a claimed in-service 
stressor if it is related to the Veteran's fear of hostile 
military or terrorist activity.  It is necessary that a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD and that the Veteran's 
symptoms are related to the claimed stressor, provided that the 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service.  See 75 Fed. Reg. 39,843 
- 39852 (July 13, 2010).  With respect to the Veteran's 
allegations, this regulatory change is only applicable to his 
alleged stressor of the September 1972 mortar attack because this 
incident relates to "fear of hostile military or terrorist 
activity." 

The Board notes that the Veteran's service treatment records do 
not demonstrate treatment for, or complaints associated with 
psychiatric problems.  At his January 1973 separation 
examination, his psychiatric clinical evaluation was normal.  
There is also no clear indication in the Veteran's personnel 
records that a personal assault occurred.  However, the Board 
notes that service personnel records demonstrate that the Veteran 
received an Article 91 violation in January 1970 for 
disrespectful language toward his superior.  Further, a Special 
Court Martial was held in December 1972 where the Veteran was 
accused of violating of Article 80 and Article 134.  He was found 
not guilty on both charges.  However, he states that he was 
physically and sexually assaulted during his period of 
incarceration.

The Veteran's uncorroborated testimony, with respect to his 
personal assault(s) is not sufficient to verify the stressors set 
forth in this case.  The Board recognizes that the present case 
falls within the category of situations in which it is not 
unusual for there to be an absence of service records documenting 
the events of which the Veteran alleges.  See, e.g., Patton v. 
West, 12 Vet. App. 272 (1999).  In any event, the Board 
acknowledges that the relevant regulations stipulate that, if a 
PTSD claim is based on in-service personal assault, evidence from 
sources other than a veteran's service records may corroborate 
his or her account of the stressor incident.  38 C.F.R. § 
3.304(f)(5) (2010).

Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy. 

Evidence of behavior changes following the claimed assault(s) is 
one type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes. 

The Veteran was provided with notice regarding the development of 
his claim through 'alternative sources' of information in April 
2009.  In response thereto, he provided an undated statement from 
F.E.H., reportedly his former Master Gunnery Sergeant, who 
recalled seeing the Veteran after being in the "brig" and 
witnessing his back being in a bad condition.  The Veteran also 
submitted photographs of an individual's neck area that is 
bruised.  He maintains that he is the individual in the 
photographs.

The Board has also reviewed a May 2010 private treating 
physician's statement that the Veteran's PTSD is "a direct 
result of trauma" during service.  The private physician 
additionally opined that his bipolar disorder was "100% 
exacerbated by trauma he sustained while serving in the US 
Marines from February 1969 to January 1973."  Also of record is 
a June 2007 psychiatric report that lists the Veteran's stressors 
of coming under mortar fire during a beach landing and serving 
the waters off of Vietnam and concludes that his diagnosis of 
PTSD is due to in-service traumatic events.

While probative, the diagnosis and assessments made in the June 
2007 and May 2010 statements/reports are not in line with the 
requirements under the revised 38 C.F.R. § 3.304(f).  It is 
necessary that a VA examiner confirm that the claimed stressor(s) 
are adequate to support a diagnosis of PTSD.  Nevertheless, the 
Board finds the above treating practitioner's statements are an 
"indication" that his psychiatric disorder (PTSD) may be 
associated with service, but that there is insufficient competent 
evidence on file for the VA to make a decision on the claim.  

Notwithstanding the above, the Board has considered a January 
2005 private treating physician's statement that the Veteran has 
anxiety, in addition to various other disorders.  She opined that 
"many, if not all, of his health disorders are more likely to 
have been caused by exposure to various carcinogens; including 
but not limited to Dioxins (Agent Orange) and other 
herbicides/pesticides and products containing the chemical 
Benzene." 

The Board has additionally considered a May 2010 private treating 
physician's statement that it is "at least as likely as not that 
[the Veteran's] . . . PTSD . . . [was] caused by exposure to 
trichloroethylene (TCE) and/or tetrachloroethylene (PCE) and/or 
benzene while on active duty at Marine Corps Base Camp Lejeune in 
North Carolina and Camp Pendleton in California."  No rationales 
were provided by either of these physicians.  Nieves- Rodriguez 
v. Peake, 22 Vet. App. 295 (2008) (the probative value of a 
medical opinion comes from when it is the factually accurate, 
fully articulated, and sound reasoning for the conclusion).

Therefore, the Veteran should be scheduled for a VA psychiatric 
examination by a medical professional with appropriate expertise 
to determine the likelihood that the alleged personal assaults 
during service occurred, and if so, whether any current acquired 
psychiatric disorder is related to a personal assault incurred in 
service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Additionally, an opinion should be rendered as to whether the 
Veteran's acquired psychiatric disorder is related to any 
incident of service. 

Hypertension, Cardiac Arrhythmia, Peripheral Neuropathy-  
With respect to the Veteran's hypertension and arrhythmia, the 
Board has considered the January 2005 private treating 
physician's statement that the Veteran had hypertension and 
arrhythmia, in addition to various other disorders.  She opined 
that "many, if not all, of his health disorders are more likely 
to have been caused by exposure to various carcinogens; including 
but not limited to Dioxins (Agent Orange) and other 
herbicides/pesticides and products containing the chemical 
Benzene." 

With respect to his cardiac arrhythmia and peripheral neuropathy 
claims, the Board has also considered a May 2010 private treating 
physician's statement that it is "at least as likely as not that 
[the Veteran's] . . . peripheral neuropathy . . . and arrhythmias 
were caused by exposure to trichloroethylene (TCE) and/or 
tetrachloroethylene (PCE) and/or benzene while on active duty at 
Marine Corps Base Camp Lejeune in North Carolina and Camp 
Pendleton in California."  As previously discussed, no 
rationales were provided by either of these physicians.  

The Board finds the above treating practitioner's statements are 
an "indication" that his cardiac and neurological disorders may 
be associated with service, but that there is insufficient 
competent evidence on file for the VA to make a decision on the 
claim.  Additionally, it is unclear whether the Veteran's heart 
disorders and peripheral neuropathy are associated with his now 
service-connected Hodgkin's disease.

As such, the Board finds that VA examinations are required under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) to determine the 
extent of his cardiac and neurological disorders and whether 
these disorders are proximately due to or the result of his 
service-connected Hodgkin's disease, or are otherwise related to 
service. 

Further, the Board notes that the Veteran testified at his May 
2010 hearing that he had been diagnosed with ischemic heart 
disease.  See BVA hearing T. page 12.  A review of the available 
records did not confirm this diagnosis.  As such, the VA examiner 
is additionally asked to determine whether or not the Veteran 
suffers from this disorder.  If such a diagnosis is rendered, the 
RO should consider recent changes made to VA regulations 
pertaining to the presumption of service connection for herbicide 
exposure and ischemic heart disease.

In addition to the foregoing, the Board notes that there are 
additional deficiencies that can be cured in this remand.

Social Security Administration (SSA) Records-  A May 2008 
decision from the SSA indicates that the Veteran was awarded 
disability benefits beginning in January 2005 in reference to 
disabilities including, cardiac arrhythmias, status post 
Hodgkin's disease, and a depressive disorder with anxiety and 
occasional panic attacks.  A copy of the records underlying that 
decision has not been obtained.  

VA is required to obtain relevant records held by any Federal 
department or agency that the claimant adequately identifies and 
authorizes the Secretary to obtain.  38 U.S.C.A § 5103A(c)(3); 
Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  Indeed, 
the Court has held that where there has been a determination with 
regard to SSA benefits, the records concerning that decision must 
be obtained, if relevant. Tetro v. Gober, 14 Vet. App. 100, 108-
09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); 
cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (there is no 
duty to get SSA records when there is no evidence that they are 
relevant).  The medical records related to the SSA's disability 
determination are clearly relevant and must be obtained

Private Medical Records-  The Veteran submitted a list of his 
treating physicians at his May 2010 BVA hearing.  A review of the 
records indicates that although there are some treatment records 
from the Psychiatry Clinic in San Luis Obispo, CA and from the 
Veterans Counseling Clinic in Visalia, CA, it appears that there 
are additional treatment records which have not yet been 
associated with the claims file.  As such, all available records 
associated with the Veteran's psychiatric treatment, from the 
Psychiatry Clinic and the Veterans Counseling Clinic, should be 
obtained on remand.  

VA Treatment Records-  The Board observes that the Veteran 
receives treatment through the Santa Maria Community Based 
Outpatient Clinic (CBOC) and Tulare CBOC.  The most recent 
treatment records contained in the claims file are dated in 
December 2009 (Santa Maria CBOC) and October 2007 (Tulare CBOC).  
However, although some records are available from October 2007, 
it appears that there may be outstanding records from this 
facility beginning as early as October 2005.  While on remand, 
any treatment records from such facilities dated from December 
2009 (Santa Maria CBOC) and from October 2005 (Tulare CBOC) to 
the present should be obtained.  


(CONTINUED NEXT PAGE)


Accordingly, the case is REMANDED for the following actions:

1.  Obtain SSA records, including the 
medical evidence used to determine 
disability eligibility.  Any negative 
search result should be noted in the 
record.  

2.  After obtaining the appropriate 
releases, obtain all available records from 
the Psychiatry Clinic in San Luis Obispo, 
CA and from the Veterans Counseling Clinic 
in Visalia, CA regarding the Veteran's 
psychiatric treatment.  Any negative search 
result should be noted in the record. 

3.  Obtain VA outpatient treatment records 
from the Santa Maria CBOC beginning in 
December 2009, and from the Tulare CBOC 
beginning in October 2005.  Any negative 
search result should be noted in the 
record. 

4.  Following the development set forth in 
paragraphs 1-3 of this REMAND, schedule the 
Veteran for a VA psychiatric examination.  
Following an examination of the Veteran, 
review of the relevant service records and 
other evidence in the claims file, the 
psychiatrist is asked to opine: 

A)	Whether it is at least as likely as not 
(a 50 percent probability of greater) 
that the Veteran's behaviors in service, 
including any disciplinary problems, are 
consistent with his claimed in-service 
personal assault(s) of being beaten and 
sexually assaulted and harassed.  In 
offering an opinion as to whether any 
behavior changes/disciplinary problems 
indicate that the Veteran was assaulted 
in service, the psychiatrist should 
discuss any behavior changes before and 
after the alleged personal assault(s).  

B)	If the psychiatrist is of the opinion 
that behavior changes in service 
represent that a personal assault 
occurred, the examiner is requested to 
offer an opinion, with full supporting 
rationale, as to whether the Veteran has 
PTSD meeting the criteria of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed. 1994), and, if so, 

C)	Whether it is at least as likely as not 
(50 percent probability or greater) 
that the Veteran's PTSD is the result of 
any in-service claimed events - being 
physically and sexually assault (if Part 
A is answered in the affirmative), being 
exposed to "chemicals" during active 
service, being present during race riots 
and racial tensions, being harassed 
during basic training, being incarcerated 
for crimes that he was eventually found 
not guilty, and participating in combat 
support operations on the beaches of and 
off the coast of Vietnam.  

The VA examiner should determine whether 
any of the stressors claimed by the 
Veteran are related to his fear of 
hostile military or terrorist activity.  
Thereafter, the VA examiner should 
confirm whether any of the claimed 
stressors are adequate to support a 
diagnosis of PTSD and whether the 
Veteran's symptoms are related to the 
claimed stressor(s).  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
must identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the Veteran's claimed 
stressor(s). 

For purposes of this paragraph, "fear of 
hostile military or terrorist activity" 
means that a veteran experienced, 
witnessed, or was confronted with an 
event or circumstance that involved 
actual or threatened death or serious 
injury, or a threat to the physical 
integrity of the veteran or others, such 
as from an actual or potential improvised 
explosive device; vehicle-imbedded 
explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper 
fire; or attack upon friendly military 
aircraft, and the veteran's response to 
the event or circumstance involved a 
psychological or psycho-physiological 
state of fear, helplessness, or horror.

D)	If the examiner determines that there is 
inadequate evidence to support the 
occurrence of the in-service personal 
assault(s) or that the clinical evidence 
does not support a diagnosis of PTSD, to 
include that the claimed stressors do not 
support the diagnosis, the examiner 
should list all diagnosed psychiatric 
disorders and specifically state whether 
it is at least as likely as not (a 50 
percent probability of greater) that 
any diagnosed psychiatric disorder had 
its onset in service or is otherwise 
etiologically related to the Veteran's 
service, including any incident of 
service to include exposure to chemicals.


The rationale for all opinions expressed 
should be provided in a legible report.  If 
the examiner cannot provide an opinion 
without resorting to mere speculation, such 
should be stated along with a supporting 
rationale.

5.  Following the development set forth in 
paragraphs 1-3 of this REMAND, schedule the 
Veteran for an examination to evaluate the 
relationship between his cardiac 
disorder(s) and active duty service.  The 
examiner should identify any current 
chronic cardiac disability.  A specific 
finding should additionally address whether 
the Veteran has a diagnosis of ischemic 
heart disease.  

For any cardiac disorder diagnosed, the 
examiner should express an opinion as to 
whether such disorder was caused, or 
aggravated by, the service-connected 
Hodgkin's disease, or is otherwise at 
least as likely as not (a 50 percent 
probability of greater) related to any 
incident of active service, to include 
exposure to herbicides and/or chemical 
toxins.

Any opinion offered should be accompanied 
by a clear rationale consistent with the 
evidence of record.  If the examiner cannot 
provide an opinion without resorting to 
mere speculation, the examiner should so 
state and provide supporting rationale.

The claims file must be reviewed in 
conjunction with such the examination, and 
the examiner must indicate that such review 
occurred.  

6.  Following the development set forth in 
paragraphs 1-3 of this REMAND, schedule 
the Veteran for an appropriate VA 
examination to determine the nature, 
extent, and etiology of any peripheral 
neuropathy, lower extremities, that he may 
have.  Any testing deemed necessary should 
be conducted.  

For any peripheral neuropathy diagnosed, 
the examiner should express an opinion as 
to whether such disorder was caused, or 
aggravated by, the service-connected 
Hodgkin's disease, or is otherwise at 
least as likely as not (a 50 percent 
probability of greater) related to any 
incident of active service, to include 
exposure to herbicides and/or chemical 
toxins.

Any opinion offered should be accompanied 
by a clear rationale consistent with the 
evidence of record.  If the examiner cannot 
provide an opinion without resorting to 
mere speculation, the examiner should so 
state and provide supporting rationale.

The claims file must be reviewed in 
conjunction with such the examination, and 
the examiner must indicate that such review 
occurred.  

7.  Upon completion of the above, 
readjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


